

117 HR 2968 IH: Military and Veteran Caregiver Student Loan Relief Act of 2021
U.S. House of Representatives
2021-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2968IN THE HOUSE OF REPRESENTATIVESMay 4, 2021Mr. Connolly (for himself and Mr. Turner) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to include service as a veteran family caregiver as a public service job for purposes of the public service loan forgiveness program, and for other purposes.1.Short titleThis Act may be cited as the Military and Veteran Caregiver Student Loan Relief Act of 2021.2.Repayment plan for public service employeesSection 455(m)(3)(B) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)(3)(B)) is amended—(1)in clause (i), by striking or at the end;(2)in clause (ii), by striking the period at the end and inserting ; or; and (3)by adding at the end the following: (iii)service as a primary family caregiver of veteran in the program of comprehensive assistance for family caregivers, as established by the Secretary of Veterans Affairs under section 1720G of title 38, United States Code..